Citation Nr: 1601682	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  09-05 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction. 

2.  Entitlement to an initial disability rating in excess of 10 percent for bilateral diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1976 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In August 2011, the Veteran, sitting at the RO, testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction is controlled by insulin and a restricted diet, but not physician-prescribed regulation of activities.

2.  The Veteran's bilateral diabetic retinopathy has been manifested by corrected distant visual acuity reported as no worse than 20/40 in both eyes, with no central or field vision impairment and no disfigurement.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7913 (2014).

2.  The criteria for an initial rating in excess of 10 percent for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.          §§ 4.84a, Diagnostic Codes 6011-6079 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R.        § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).    These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

The Veteran's increased rating claim for diabetic retinopathy arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regards to the Veteran's increased-compensation claim for diabetes mellitus, type II, with erectile dysfunction, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in an August 2006 letter and other correspondence provided by the RO.  Specifically, VA informed him of the necessity of providing, on his own or by VA, medical or lay evidence showing a worsening or increase in severity of his disabilities and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  No further development is required regarding the duty to notify.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claims.  Pertinent medical evidence associated with the claims files consists of service, private, and VA treatment records, including those obtained pursuant to the Board's January 2012 Remand.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

Specific VA medical examinations and opinions pertinent to the issues on appeal were obtained, most recently in March 2015.  A review of these reports of examination show that all subjective and objective findings, necessary for evaluation of the Veteran's increased rating claims, were observed and recorded. The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2014); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The examinations appear to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to the Veteran's claims.

Based on the foregoing action, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).   

At the Veteran's hearing, the issues on appeal were identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim decided herein.

II. Increased Rating Claims

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Initially, it should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a claim for increase, when it is factually ascertainable that an increase in disability had occurred within that period. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Diabetes Mellitus Disability

The Veteran contends that he is entitled to a higher disability rating for his diabetes mellitus.  Such disability is currently rated as 20 percent disabling under 38 C.F.R. § 4.120, Diagnostic Codes (Code) 7913.  

According to Code 7913, a 20 percent evaluation is authorized when the diabetes requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is authorized when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is authorized when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions that require one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R.             § 4.119, Diagnostic Code 7913, Note (1). 

In this case, the Veteran's diabetic complications have been separately rated.  Indeed, the RO has established, separate from service connection for diabetes, service connection for peripheral neuropathy of the bilateral upper median and musculospiral nerves; peripheral neuropathy of the bilateral upper extremities; peripheral neuropathy of the bilateral lower sciatic nerve; peripheral neuropathy of the bilateral lower femoral nerve; and bilateral diabetic retinopathy; and erectile dysfunction (currently associated with the claim on appeal).  As the Veteran currently receives separate ratings for these diabetic complications, the symptoms related to those disabilities cannot be considered in evaluating his level of disability due to diabetes mellitus.  38 C.F.R. § 4.14 (2014) (the evaluation of the same manifestation under different diagnoses are to be avoided).

The Court has held that in order for a Veteran to be entitled to a 40 percent disability rating under Diagnostic Code 7913, the evidence must show that it is medically necessary for him to avoid strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Medical evidence is required to support the "regulation of activities" criterion of such rating.  Id.   

Upon September 2006 VA examination, the Veteran denied any hospitalization related to his diabetes mellitus.  The Veteran stated that he had been trying to control his diabetes with a low carbohydrate diet and was also supposed to check his blood glucose levels every day.  He was diagnosed with diabetes mellitus, type II, with erectile dysfunction.

At a December 2007 VA examination, the Veteran reported that he did not regularly check his blood sugar because he ran out of strips.  There had been no hospitalizations for ketoacidosis or hypoglycemic reactions.  The Veteran reported attending a diabetic class on one occasion.  He followed a restricted diet as best as he could based on the Americans with Disabilities Act (ADA) guidelines.  The Veteran's weight was stable.  He had no restriction of activities on account of his diabetes and did not have to avoid strenuous activity to prevent hypoglycemic reaction.  The Veteran was not on insulin.  He stated that he did not do any regular exercise because he had recently returned to work for a month and a half.  He reported that he did yard work and would occasionally walk on his treadmill.  The Veteran was diagnosed with type II diabetes mellitus with complications of very mild bilateral peripheral neuropathy of the upper extremities based on decreased vibratory sensations, and mild bilateral peripheral neuropathy of the lower extremities based on decreased vibratory sensation and diabetic nephropathy based on an increased albumin/creatinine ratio of 16.38 and erectile dysfunction.  He was also diagnosed with diabetic retinopathy.  The examiner found that the Veteran's diabetes mellitus, type II, with diabetic nephropathy and mild diabetic neuropathy of the upper and lower extremities did not impact his performance in his normal occupation as a digital technician.  He was fully and gainfully employed.

A March 2015 VA examination reflects that the Veteran's treatment of his diabetes consisted of prescription of oral hypoglycemic agents and required insulin of more than one injection per day.  The Veteran did not require regulation of activities as part of his medical management of diabetes mellitus.

In this case, the Veteran is competent to report his increased diabetes mellitus symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any additional increased evaluation is warranted.  Indeed, while he asserts that his diabetes mellitus precludes activity (regulation of activity), the opposite is shown by both the record and multiple VA examinations.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased diabetes mellitus symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Thus, evidence of increased diabetes mellitus symptomatology has not been established, either through medical or lay evidence, during the appeal period.

For all the foregoing reasons, the Veteran's claim for entitlement to an evaluation in excess of 20 percent for diabetes mellitus must be denied.  The Board has considered additional staged ratings, Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert, supra. 

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b) (1).  In this regard, the problems experienced by the Veteran are the very ones contemplated by the rating criteria.  The Board therefore finds that there has been no showing that the service-connected diabetes has resulted in marked interference with employment or necessitated frequent periods of hospitalization so as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the Board finds that criteria for submission for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Bilateral Diabetic Retinopathy

Historically, a February 2008 rating decision granted service connection for diabetic retinopathy and assigned a 10 percent rating, effective December 7, 2007 (the date of the VA examination indicating a diagnosis of diabetic retinopathy), under Diagnostic Code 6011.

During the pendency of the appeal, the regulations for rating eye and vision disabilities were amended for applications received on or after December 10, 2008. 73 Fed. Reg. 66,543 (Nov. 10, 2008).  The amendments are only effective, however, for claims filed on or after December 10, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.

Under the former rating criteria prior to December 10, 2008, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  The diagnostic criteria pertinent to diseases of the eye (38 C.F.R. § 4.84a, Diagnostic Codes (DCs) 6000 through 6035) do not specifically set forth the rating criteria pertinent to retinopathy.  However, as noted above, the RO rated the Veteran's diabetic retinopathy under Diagnostic Code 6011 (retinal scars, atrophy, or irregularities) which warrants a maximum 10 percent rating for centrally located scars, atrophy, or irregularities of the retina with irregular, duplicated, enlarged, or diminished image for either a unilateral or bilateral disorder.  38 C.F.R. § 4.84, Diagnostic Code 6011 (2008). 

Impairment of visual acuity is rated under Table V and DCs 6061-6079.  38 C.F.R. § 4.83a (2008).  Visual acuity is rated based on best distant vision obtainable after correction by eyeglasses.  38 C.F.R. § 4.75 (2008). 
Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at one foot and when further examination of the eyes reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at distances less than three feet.  See 38 C.F.R. §§ 3.350(a)(4), 4.79 (2008).

Eye impairment otherwise is rated on the basis of impairment of central visual acuity.  Diagnostic Codes 6061-6079 contain the criteria to evaluate impairment of central visual acuity.  A noncompensable disability rating is warranted for impairment of central visual acuity when vision in both eyes is correctable to 20/40. 38 C.F.R. § 4.84a, (2008).

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/40 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/50; (3)when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50 or (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008).

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6076, 6077, 6078 (2008).

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6073, 6076 (2008).

A 50 percent evaluation will be assigned where: (1) corrected visual acuity is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. § 4.84a, DCs, 6065, 6069, 6073, 6076, 6078 (2008). 

A 60 percent evaluation will be assigned where: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. § 4.84a, DCs, 6065, 6069, 6073, 6076 (2008).

An October 2006 VA examination reflects that the Veteran reported that his vision fluctuated often.  On examination, best corrected near visual acuity was 20/25 in each eye and best corrected distance visual acuity was 20/20 in each eye.  The visual field by confrontation was full in both eyes.  The examiner diagnosed mild non-proliferative diabetic retinopathy in both eyes and presbyopia.  

A December 2007 VA examination reflects that the Veteran's best corrected near visual acuity was 20/25 in the right eye and 20/20 in the left eye.  Best corrected distance visual acuity was 20/20-2 in the right eye and 20/20-1 in the left eye.  There was no afferent pupillary defect.  The cornea was clear and the iris was within normal limits.  The visual field by confrontation was full in both eyes.  The examiner diagnosed severe non-proliferative diabetic retinopathy with macular edema.

September 2010 VA treatment records show that the Veteran received laser treatment on the right eye for macular edema.

A March 2015 VA examination reflects that the Veteran's best corrected near and distance vision was 20/40 (or better) in both eyes.  He did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  Pupils were round and reactive to light.  The Veteran did not have a visual field defect or a condition that may result in visual field defects.  He had a preoperative cataract in both eyes that was causing a mild decrease in vision in both eyes.  Retinopathy was found in both eyes, but there was no decrease in visual acuity or other visual impairment attributable to such retinal condition.  There was no scarring or disfigurement attributable to any eye condition.  During the past 12 months, the Veteran did not have any incapacitating episodes attributable to any eye condition.  The examiner stated that the Veteran's cortical cataracts of both eyes were causing decreased vision in both eyes as noted above.  The Veteran's severe non-proliferative diabetic retinopathy was worse in the right eye than the left eye.  It was not currently affecting his vision.  The examiner noted that the Veteran had multiple laser treatments in the left eye. 

The Board acknowledges the Veteran's diagnoses of the bilateral eyes, to include macular edema, cataracts, non-proliferative diabetic retinopathy, and presbyopia.   And while the March 2015 VA examiner observed that the Veteran's cataracts were causing mild decrease in vision in both eyes, there have been no clinical findings or other evidence suggesting that his cataracts, or any other diagnosis of the eye, produces symptoms or impairment distinct from or in addition to that already compensated under DC 6011.  In fact, the March 2015 VA examiner indicated that the Veteran's non-proliferative diabetic retinopathy was not affecting his vision.  Moreover, DC 6011 compensates for irregular, duplicated, enlarged, or diminished image.  See 38 C.F.R. § 4.84a.

The Board has considered other diagnostic codes to determine whether a higher evaluation may be assigned.  However, there is no evidence of visual field loss at any time or impairment of muscle function or diplopia.  See 38 C.F.R. § 4.84a, DCs 6080, 6090 and 6092.  Moreover, as the Veteran clearly retains both eyes, the provisions of DC 6066, which provide a higher rating for the anatomical loss of the eye, is not for application.  38 C.F.R. § 4.84a.

In reaching the above conclusions, the Board has also not overlooked statements and testimony from the Veteran in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. vision loss.   See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   However, while the Board may consider the Veteran's subjective statements regarding the severity of the disabilities, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the expert of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

With regard to staged ratings, although there may have been some fluctuations in severity of the Veteran's symptoms over the course of this appeal, the preponderance of the evidence shows that his bilateral eye disability has not met or approximated the criteria for a rating greater than 10 percent at any point during the pendency of this claim, for the reasons explained above.  Thus, staged ratings are not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126.

Finally, the above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  In this case, there has been no showing that the Veteran's bilateral eye disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for these disabilities disability during the periods of appeal, namely loss of vision and blurred vision.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's bilateral eye disability picture includes such exceptional factors as periods of hospitalization and interference with employment. Referral for consideration of the assignment of disability ratings on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Accordingly, the preponderance of the evidence is against the Veteran's claim.   Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 10 percent for bilateral diabetic retinopathy is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55 (1990).










ORDER

A rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction, is denied.

An initial rating in excess of 10 percent for diabetic retinopathy is denied.

	



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


